Title: From George Washington to Tobias Lear, 27 September 1790
From: Washington, George
To: Lear, Tobias



Dear Sir
Mount Vernon Septr 27th 1790

Since my last to you (the date I do not recollect, keeping no copies of my letters to you) I have received yours of the 17th and 20th instant, & shall answer such parts of them as require it.
I am glad to find that the House, according to Mr Morris’s notification to you, will be ready about the time you had made arrangements for the removal of my furniture—the mode of doing which, is, I am persuaded, the cheapest & best. How have

you disposed (for safety) of the Pagoda? It is a delicate piece of stuff, & will require to be tenderly handled.
I expected that Mr Macomb, if he found no other person was disposed to take the House off my hands, would endeavour to impose his own terms: and allowing me only £100 for Seven Months use of it, when the rent (independent of the houses I put on the lots) is £400, is a pretty strong evidence of it. and if you do not take some measures to see what can be had for the Wash house & Stable he will impose his own terms there also. But after all, we are in his power and he must do as he pleases with us.
As the Lustre is paid for & securely packed up—and may suit the largest drawing room at Mr Morris’s, I do not incline to part with it—The Franklin Stoves & other fixtures if they cannot be disposed of without loss must be brot round with the other furniture—we may find use for them. Such things as are freighted in the common way (if the Vessel you desired Colo. Biddle to procure is unable to carry the whole) had better be of the kinds which require least care. The Sale of the old Chariot was proper; for although the price is small it will be so much saved for the public. If much worn, or lumbering articles, could be disposed of to any tolerable account, might it not be better to sell them at New York & buy (if necessary) New ones at Philadelphia than to pay freight for them round?
Mrs Morris has a Mangle (I think they are called) for Ironing of Clothes, which, as it is fixed in the place where it is commonly used, she proposed to leave, & take mine. To this I have no objection, provided mine is equally good & convenient; but if I should obtain any advantage besides that of its being up, & ready for use I am not inclined to receive it.
Mrs Washington and all of this family unite in best wishes for you and Mrs Lear and I am Your sincere friend and Affectionate Servant

Go: Washington

